IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-30380
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DERRICK GRIFFIN,

                                         Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                        USDC No. 96-CR-113-4-S
                         --------------------
                           December 11, 2002

Before JOLLY, DAVIS, and JONES, Circuit Judges.

PER CURIAM:*

     Derrick Griffin (“Griffin”), federal inmate #72682-079,

appeals the district court’s order denying his motion to modify

his sentence pursuant to 18 U.S.C. § 3582(c)(2).   Griffin argues

that Amendment 599, which amends the Application Notes for

U.S.S.G. § 2K2.4, resulted in a change to the applicable

sentencing guidelines, entitling him to a modification of his

sentence.   Amendment 599 is inapplicable to this case.    Griffin’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30380
                                -2-

guideline sentencing range was computed under U.S.S.G. § 2D1.1,

not U.S.S.G. § 2K2.4.   Therefore, his claims are without merit.

The district court’s judgment is AFFIRMED.